United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Monterey Park, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1699
Issued: April 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2011 appellant filed a timely appeal from a February 24, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his claim for occupational
disease. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that his ventral hernia is causally related to
factors of his federal employment.
FACTUAL HISTORY
On April 2, 2010 appellant, then a 77-year-old supply clerk, filed an occupational disease
claim alleging that he sustained an injury as a result of his employment. He explained that he
1

5 U.S.C. § 8101 et seq.

developed ventral hernia due to his work duties, which he had performed since November 2008.
Appellant stated that his duties required repetitive lifting, carrying and stacking of as many as
140 boxes at a time, many weighing as much as 50 pounds.
In a December 18, 2009 note, Dr. Albert A. Samadi, a Board-certified urologist,
diagnosed appellant with benign prostatic hyperplasia and a ventral hernia. In a December 31,
2009 progress note, Dr. Scott Patterson, a Board-certified surgeon, diagnosed appellant with
symptomatic ventral incarcerated hernia. He noted that appellant was “unsure as to how long he
has had” this condition. Dr. Patterson obtained a history that appellant had a prior inguinal
hernia repair, as well as umbilical hernia repair. He recommended surgical treatment of the
ventral hernia.
OWCP received a January 13, 2010 preoperative report from Dr. Stella Tanedo, Boardcertified in internal medicine. This report noted appellant’s history of abdominal pain and
ventral hernia. It stated that surgical repair of the ventral hernia was scheduled for
January 20, 2010.
In a March 15, 2010 report, Dr. Samadi diagnosed appellant with benign prostatic
hyperplasis and urge incontinence. He stated that physical exertion and lifting objects had
delayed appellant’s recovery and that he would recover by April 19, 2010. On April 26, 2010
Dr. Samadi diagnosed appellant with inguinal hernia. He stated that appellant “cannot perform
any lifting heavier than 10 pounds” and that appellant’s “recent exertion has resulted in
hematuria,” which complicated his injury. Dr. Samadi established that it would take 6 to 12
months or maybe longer before appellant would be able to perform his regular duties. Appellant
also submitted a position description for supply clerk position.
On June 14, 2010 OWCP informed appellant that the evidence submitted was not
sufficient to establish his claim. Appellant was advised that he should submit a medical report
which explained, with medical rationale, how his ventral hernia condition was causally related to
his employment.
Appellant submitted a June 21, 2010 report from Dr. Samadi, who diagnosed hematuria
secondary to hernia. He was restricted from lifting or carrying items exceeding 20 pounds in
weight and stated that “where work factors require the regular lifting or carrying of items
exceeding 20 pounds have, as in the present diagnosed condition caused or aggravated a hernia
injury, [he] is restricted from working in that environment.”
By decision dated August 17, 2010, OWCP denied appellant’s claim on the grounds that
the medical evidence failed to establish that the diagnosed ventral hernia condition was causally
related to his work activities.
Appellant disagreed with the decision and requested an oral hearing on August 23, 2010.
A hearing was held on December 3, 2010. Appellant testified that he was unable to secure a
narrative medical report that included a rationalized opinion on causation because his physician
was prohibited from preparing such reports in workers’ compensation claims.

2

Several witness statement were submitted to the record from coworkers who concurred
that appellant’s job duties required lifting. The statements also noted that no specific injury had
been witnessed.
In a February 24, 2011 decision, an OWCP hearing representative affirmed the
August 17, 2010 denial of appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
Appellant has described his work duties, which required repetitive lifting, carrying and
stacking of heavy boxes. He has also explained that he performed these duties since
November 2008. In support of his claim, appellant submitted several medical reports which
provide a diagnosis of ventral hernia. However, none of the medical reports are sufficient to
establish his claim because they do not provide a rationalized medical explanation as to how his
diagnosed condition was causally related to his work duties.

2

5 U.S.C. §§ 8101-8193.

3

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

While appellant submitted several reports from Dr. Samadi, only the April 26 and
June 21, 2010 reports discussed causal relationship. In the April 26, 2010 report, Dr. Samadi
stated that appellant’s “recent exertions” has resulted in complication of his condition; however,
this report diagnosed appellant with inguinal hernia (Diagnosis Code 550.90) instead of ventral
hernia (Diagnosis Code 553.20). As this report did not refer to appellant’s claimed condition, it
is of limited probative value.
The only report from Dr. Samadi that included both a diagnosis of ventral hernia and
reference to work factors was the report dated June 21, 2010. This report stated that “where
work factors require the regular lifting or carrying of items exceeding 20 pounds have, as in the
present diagnosed condition caused or aggravated a hernia injury, [appellant] is restricted from
working in that environment.” The Board finds that this statement is general in nature, does not
specifically refer to appellant and does not offer medical rationale explaining how his lifting and
carrying duties resulted in his condition. Medical reports which lack rationale explaining causal
relationship are of little probative value.6 As such, the Board finds that this medical report is not
sufficient to establish causal relationship.
Appellant submitted a December 31, 2009 report from Dr. Patterson, and a preoperative
January 13, 2010 report from Dr. Tanedo, who both diagnosed a ventral hernia. Neither report,
however, provided any opinion regarding the cause of this diagnosed condition.
There is insufficient rationalized medical evidence of record to establish that appellant’s
diagnosed condition was caused or aggravated by his federal employment duties, as alleged. The
Board finds that he has failed to meet his burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that his ventral hernia was caused by his
federal employment.7

6

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
7

Appellant may submit additional evidence, together with a written request for reconsideration, to OWCP within
one year of the Board’s merit decision, pursuant to 5.U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 24, 2011 is affirmed.
Issued: April 4, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

